Title: From James Madison to Nathan Sanford, 13 February 1806 (Abstract)
From: Madison, James
To: Sanford, Nathan


                    § To Nathan Sanford. 13 February 1806, Department of State. “Since my letter respecting the expedition of Genl. Miranda from the port of New York in the armed Ship Leander, it has been thought proper, in consequence of suggestions which have indicated a Mr. Ogden, as the owner of that Vessel, and that some officers holding foreign commissions have embarked in her, to point your attention particularly to the participation that gentlemen may have had in violating the laws, and to ascertaining the truth of the report respecting the embarkation of foreign Officers.”
                